Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 17-24) in the reply filed on May 17, 2022 is acknowledged. Claims 17-24, 33-35, and 37-39 remain pending.  Claims 33-35 and 37-39 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “dynamic bid group” in line 3. It is unclear what this limitation means because the Applicant’s specification does not define this limitation. For the purpose of examination, it will be assumed that a dynamic bid group is a custom bid group (see Applicant’s specification page 53, lines 18 – page 54, line 5).  Claim 17 also recites limitations “a number”, “additional numbers”, “the first number”, and “the number”. It is unclear what the relationship is between these limitations.   
Claim 17 recites the limitation “the first number” in line 16. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 17-24 are directed to a method, which is a process. Therefore, claims 17-24 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 17 recites the limitations of activating a dynamic bid group by receiving from a buyer in an auction marketplace: a buyer-specified filter criterion defining a class of items; and a number as a bid price applicable to all items that have the buyer specified filter criterion and, thus, fall within the class of items; populating the class of items by: receiving detail parameters of a plurality of sale items from one or more sellers in the auction marketplace; receiving a plurality of additional numbers as seller-specified offer prices for each of the plurality of sale items; and filtering the sale items based on a search of the detail parameters for the buyer-specified filter criterion to establish a set of filtered items and linking the first number to each item in the set thereby populating the class; and continuously comparing the number to each of the plurality of additional numbers for each of the filtered items to improve competition across multiple sale categories based on buyer input, wherein, when the number is greater than or equal to one of the additional numbers for any filtered item: changing a status of the respective filtered item to sold; and deactivating the dynamic bid group by unlinking the number from all remaining filtered items.
Claim 17 recites the abstract idea of an auction that receives a from a buyer filter criterion and a bid price; receives seller offer prices for a plurality of items; filters the items based on the buyer’s filter criterion; and continuously performs a comparison operation in order to improve competition across multiple sales categories. This is an abstract idea because it covers certain methods of organizing human activity. Improving competition across multiple sales categories by continuously performing a comparison operation of a buyer’s criterion and bid price with offer prices from sellers is a fundamental economic principle or practice. Dependent claims 18-24 recite the same abstract idea identified in claim 17.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 17-24 recite the additional elements of a computerized auction marketplace, an input interface, and a computer processor. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing data.  These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 17-24 recite the additional elements of a computerized auction marketplace, an input interface, and a computer processor. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing data.  These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.

	
	

	Allowable Subject Matter
Claims 17-24 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.
	Claim 17 recites a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“continuously comparing the number to each of the plurality of additional numbers for each of the filtered items to improve competition across multiple sale categories based on buyer input, wherein, when the number is greater than or equal to one of the additional numbers for any filtered item: changing a status of the respective filtered item to sold; and deactivating the dynamic bid group by unlinking the number from all remaining filtered items.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 8,311,898 B2 (“Zhang”): Zhang teaches a double auction (col. 4, line 65 – col. 5, line 6) that compares bid prices from buyers with offer prices from sellers (col. 6, lines 25-32).  However, Zhang does not teach or suggest the limitations identified above.
(ii) US 2008/0275790 A1 (“Campbell”): Campbell teaches terminating a bid group in an auction (Abstract). However, Campbell does not teach or suggest the limitations identified above.
(iii) “High-Performance Bidding Agents for the Continuous Double Auction” by 
Gerald Tesauro et al. (“Tesauro”): Tesauro discloses bidding algorithms for real-time continuous double auctions. However, Tesauro does not teach or suggest the limitations identified above.
(iv) “Managing Online Auctions: Current Business and Research Issues” by Edieal J. Pinker et al. (“Pinker”): Pinker generally discloses online auctions. However, Pinker does not teach or suggest the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625